 SOUTHEASTERN MILLS57Southeastern Mills, Inc. and Bakery&ConfectioneryWorkers' Union Local25, AFL-CIO,Petitioner.Case 10-RC-10658December 7, 1976DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMANMURPHY ANDMEMBERSFANNING AND PENELLOPursuantto a Stipulation for Certification UponConsent Election approved April 27, 1976,an elec-tion by secret ballot was conducted in this proceedingon May 21 under the direction and supervision of theRegional Director for Region 10. Uponnclusion ofthe balloting, the parties were furnished a tally ofballotswhich showed that of approximately 58eligible voters 29 cast valid votes for, and 25 cast validvotes against,the Petitioner. There were three chal-lenged ballots and no void ballots. The challengedballotswere insufficient in number to affect theresultsofthe election. The Employer filed timelyobjections, and a copy thereof was duly served on thePetitioner.In accordance with the Rules and Regulations ofthe National Labor Relations Board, Section 102.69,the Regional Director conducted an investigation ofthe objections. The Report on Objections, issued andserved on the parties on August 5, 1976, foundObjections 1, 2, 3, and 7 to be without merit, butfound Objections 4, 5, and 6 to raise substantial andmaterial issuesaffecting the election and recommend-ed that they be sustained and a second electiondirected. Thereafter, the Petitioner filed exceptions tothe RegionalDirector's report.'Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard fords:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assertjurisdiction herein.2.The Petitioner is a labor organizationclaimingto representcertain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning ofSections9(c)(1) and 2(6) and(7) of the Act.iThe Employer's answering bnef and motion, which was postmarked inAtlanta on September 1 and was not received until after the September 1deadline,was rejectedby theBoard as untimely filed In its motion forreconsideration of the Board's rejection, and the Employer argued that it wasreasonable to assume that placing the bnef and motion in the mail on theafternoon of August 31 would assureitsdeliveryto the National Labor227 NLRB No. 134.The parties stipulated, and we find, that allproduction and maintenance employees employed bythe Employer at its Rome, Georgia, facility, includingall shipping and receiving employees and truckdri-vers,but excluding all office clerical employees,professional employees, guards, and supervisors asdefined in the Act, constitutea unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.The Board has considered the entire record inthisproceeding, including the Regional Director'sreport and the exceptions, and, contrary to theRegional Director, overrules Employer's Objections4, 5, and 6, which allege that union agents engaged inelectioneering in the polling area.2The election was conducted inside the Employer'splant in a laboratory with two doors, one openingdirectly into the laboratory from the plant and theother opening out from the laboratory to a bagstorage room. The parties had planned that employ-eeswould enter the laboratory directly from theplant, vote, and then exit into the bag storage room.The bag storage room thus was not designated as a"no-electioneering" zone before the election. Con-trary to the plan, however, the bulk of the voterschose both to enter and to exit the poll through thebag storage area. Since only a few employees could beadmitted to the poll at a time, a number of themcongregated in the bag storage room.The Employer contends that union agents engagedin electioneering while employees were in line waitingto vote. The Regional Director's investigation reveal-ed that the alleged electioneering was by an employ-ee, Johnny Powell, but did not uncover any evidencethat Powell was an agent whose conduct could beattributed to the Union. Nonetheless, the RegionalDirector found that Powell had engaged in election-eering and that, although the bag room had notbeen established as a no-electioneering area, Powell'sconduct had interfered with the election. In supporthe relied onClaussen Baking Company,134 NLRB111 (1961), in which the Board noted its zeal inprotecting the conduct of elections. InClaussentheBoard found that a prolonged antiunion discussionbetween a leadman and several new employees within15 feet of the poll which was stopped only byintervention of the Board agent required that theelection be set aside.The conduct which the Regional Director foundobjectionable in the instant case consisted of employ-ee Powell sitting in the bag storage room and, asRelations Board office in Washington, D.C., the next day, and that theEmployer has therefore substantially complied with the National LaborRelations Board Rules and Regulations. We find this position to be withoutmerit and deny the Employer's motion for reconsideration.2In the absence of exceptions, we adopt the Regional Director's reportoverruling Employer's Objections 1, 2, 3, and7 pro forma. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees exited the polls, loudly attempting topredict which way they had voted or stating that hehoped they had voted right - that is, for the Union.Powell remained in the bag storage area for about 20minutes, during which time a substantial number ofemployees were waiting in line to vote. At the end ofthat time, the Board agent asked that the bag storageroom be cleared of all except those who had not yetvoted,and Powell promptly complied with thatrequest. The Regional Director's investigation reveal-ed conflicting evidence as to whether Powell told anyemployeesto vote for the Union. However, taking theevidence in the light most favorable to the Employer,we find that Powell's conduct did not interfere withthe result of the election.In cases involving electioneering by nonparties ator near the polls, the Board considers the circum-stances peculiar to the situation and determineswhether the conduct at issue so substantially im-paired the employees' exercise of free choice as torequire that the election be set aside.Glacier PackingCo., Inc.,210 NLRB 571 (1974). For example, theBoard sustained an objection to an election where anemployee engaged in electioneering in an established"no-electioneering" zone in defiance of repeatedrequests by the Board agent to leave the area.StarExpansion Industries Corporation,170NLRB 364(1968).On the other hand, peaceful, orderly, pro-union picketing near the polls in an area that was notdesignated as a "no-electioneering"area has beenfound not to preclude a free and fair election.Sewanee Coal Operators' Association Inc.,146 NLRB1145 (1964).The factors which made the conduct of the leadmanobjectionable inClaussenare not present in theinstant case.Employee Powell did not engage insustained electioneering with any employee; at most,he made brief prounion remarks. The employees towhom he directed his comments were not newlyhired, and there were no union agents or representa-tives present in the room. Moreover, the bag storagearea had not previously been designated as a "no-electioneering" zone, and Powell did not resist theBoard agent's attempt to clear the room. In thecircumstances, we find that Powell's electioneeringdid not substantially impair the voters' right to a freechoice in the election.As the tally of ballots shows that the Petitioner hasreceived a majority of the valid ballots -cast, we shallcertify it as the collective-bargaining representative ofthe employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast forBakery & ConfectioneryWorkers'Union Local25,AFL-CIO, and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended,the said labor organiza-tion is the exclusive representative of all the employ-ees in the unit found appropriate herein for thepurposes of collective bargaining in respect to rates ofpay, wages, hours of employment,or, other conditionsof employment.